—Order, Supreme Court, New York County (Edward Lehner, J.), entered August 13, 1997, which, insofar as appealed from, denied plaintiff landlord’s motion for a preliminary injunction enjoining defendant tenant association from holding meetings in the lobby of the parties’ building, unanimously affirmed, without costs.
*478The preliminary injunction was properly denied in view of defendant’s “right to meet * * * in any location on the premises * * * which is devoted to the common use of all tenants”, and in the absence of any evidence that defendant’s meetings in the lobby have been or are likely to be unpeaceful, obstructive of access to the building or its facilities, or otherwise unsafe (Real Property Law § 230 [2]). Concur — Williams, J. P., Wallach, Andrias and Saxe, JJ.